Evans, J.
1. The official entry made by the clerk of a trial court, as to the date on which a bill of exceptions was filed in his office, imports absolute verity, and can not be impeached in the Supreme Court by the production of aliunde proof that the bill of exceptions was, in point of fact, filed at an earlier date. Ga., Fla. & Ala. Ry. Co. v. Lasseter, 122 Ga. 679 and cit.
2. It appearing from the official entry made upon the bill of exceptions in this ease that it was not filed in the office of the clerk of the trial court within fifteen days from the date of the judge’s certificate, the writ of error must be dismissed. Seaboard Air-Line Ry. v. Wheat, 117 Ga. 751; Cook v. State, 120 Ga. 137.

Writ of error dismissed.


All the Justices concur.